On Application for Rehearing

En Banc.
PER CURIAM.
The defendants-appellants applied for rehearing as to our decision of February 11. *136These parties were given notice of our judgment by signed receipt on February 12. The application was filed in this court by personal delivery (without mailing) on March 2 — i.e., on the eighteenth day after the parties received notice of our judgment.
The application for rehearing is not timely and cannot be considered. Such applications must be filed in this court or properly mailed to it on or before the fourteenth calendar day after, but not including, the date of receipt of such notice of judgment. LSA-R.S. 13:4446, subd. B: Uniform Rules, Courts of Appeal, Rule XI, Sections 1, 2 (1963).
Application for rehearing not considered.